DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed March 2, 2022 (hereafter the “3/2 Reply”) has been entered.  Claims 1-5 and 82-84 have been canceled.  
New Claims 85-86, “84” and 88-95 have been entered based on pages 4-6 of the 3/2 Reply.  To avoid confusion, misnumbered Claim “84” is referred to hereafter as Claim “87” (including in the objection thereto below).  
Claims 23-27, 43-47, 63-67, 85-86, “87” and 88-95 are pending, with Claims 23-27, 43-47 and 63-67 withdrawn from consideration for reasons of record.  

Claim Numbering
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 84 has been renumbered as Claim 87.

Claim Interpretation
Claim 85, part (a)(iii), recites “a modular protein” where the instant specification defines “protein” as interchangeable with “polypeptide” and “peptide” (see pg 13, ¶00105).  Thus the term “modular protein” is interpreted as equivalent to “modular polypeptide”.  
Relatedly, the specification (on pg 24, ¶00155) defines “modular polypeptide” to mean “a functional protein having two or more operably linked modular components such that the modules are physically joined and function together in a single polypeptide molecule” (emphasis added).  

Claim 93 recites “the barcode region is 3’ of the encoding region on the coding strand”, which has been interpreted based on its plain wording as encompassing embodiments wherein “the barcode region” as a singular entity is at a location 3’ from (and on the same coding strand as) “the encoding region” as a singular entity.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 93 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent Claim 93 recites the limitation “the encoding region" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
There is also insufficient antecedent basis for this limitation in Claim 85, from which Claim 93 depends.  Claim 85 recites “a barcode region” and “a coding sequence” (see part (a)(i)) as well as “the coding sequence encodes a modular protein” (see part (a)(iii)).  None of these terms provides basis for the term “encoding region”.  
Therefore, Claim 93 is indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, amending Claim 93 to refer to --the coding sequence-- is one way to obviate this rejection. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Claims 85-95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.  The inclusion of dependent Claims 86-95 is due to their dependencies from Claim 85.
In part (a)(iv) of Claim 85, the recitation of “the first domain, the second domains and the third domain independently vary in the library” (emphasis added) is not adequately supported by the instant application as filed.  
A review of the instant specification found only three instances of the term “independent” or a derivative thereof (see pg 18, ¶00132; pg 19, ¶00136; and pg 50, ¶00243).  But none of those instances are relevant to the domains of an encoded modular protein being “independently” variable.  
And a review of the instant specification for the term “vary” and derivatives thereof found relevant descriptions of domains that “may be varied” (pg 12, ¶0086, and Fig. 11) and “variable modules” (pg 20, ¶00141; and pg 23, ¶00151).  
Thus while there is support for “variable” domains in the instant disclosure, there is insufficient support for domains that “independently vary” as recited in Claim 85.  
Accordingly, Claims 85-95 are directed to subject matter that was not described in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the instant application was filed.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, amending part (a)(iv) to recite --each of the first domain, the second domains and the third domain is a variable domain in the library-- is suggested.  

Claim Rejections - 35 USC § 101 - Withdrawn
In light of their cancellation, the previous rejection of Claims 1-5 and 82-84 under 35 U.S.C. § 101 has been withdrawn.  

Claim Rejections - 35 USC § 102 - Withdrawn
 
the instant specification contains 15 instances of the term “vary” (see pg 17, ¶00125; pg 18, ¶00131; pg 23, ¶¶00150 and 00152-00153; pg 36, ¶00194; pg 39, ¶00208; pg 49, ¶00240; pgs 56-57, ¶00266; pg 62, ¶¶00289-00290; pgs 63-64, ¶00294; pg 81, ¶00396; and pg 83, ¶00400), no instances of “varying”,  


Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of their cancellation, the previous rejection of Claims 1-5 and 82-84 under 35 U.S.C. § 103 as being unpatentable over DeFalco et al. (US 2015/0011405 A1, published 1/8/2015) in view of Weisinger et al. (US 2015/0315569 A1, published 11/5/2015) and Dotti et al. (“Design and Development of Therapies using Chimeric Antigen Receptor-Expressing T cells” Immunol Rev. 2014 January; 257(1):107-126; doi:10.1111/imr.12131, Author manuscript available 2015 January 01, pp 1-35) has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 85-95 are rejected under 35 U.S.C. 103 as being unpatentable over DeFalco et al. (US 2015/0011405 A1, published 1/8/2015) in view of Benhar et al. (“Phage display of single chain antibody constructs.”  Current Protocols in Immunology, (2002) 10.19B.1-10.19B.31), Dotti et al. (“Design and Development of Therapies using Chimeric Antigen Receptor-Expressing T cells” Immunol Rev. 2014 January; 257(1):107-126; doi:10.1111/imr.12131, Author manuscript available 2015 January 01, pp 1-35) and Weisinger et al. (US 2015/0315569 A1, published 11/5/2015), where DeFalco et al., Dotti et al. and Weisinger et al. are as cited in the previous Office Action. 
As an initial matter, it is noted that DeFalco et al. cite Benhar et al. for “assembly PCR” used in “Combinatorial Library Construction” (see pg 14, Example 2, ¶0140 of DeFalco et al.).  
Additionally, both DeFalco et al. and Dotti et al. are directed to the expression of chimeric polypeptides as a common field of endeavor and that both DeFalco et al. and Weisinger et al. relate to the preparation, and screening, of a nucleic acid programmed library as a common field of endeavor.  
DeFalco et al. teach “an antibody display system composition comprising one or more recombinant nucleic acid sequences comprising a first nucleic acid sequence encoding a heavy chain variable region sequence or fragment thereof operatively linked to a first identification region sequence and a second nucleic acid sequence encoding a light chain variable region sequence or fragment thereof operatively linked to a second identification region sequence” (underlining added; see pg 1, ¶0006).   
More specifically, DeFalco et al. teach 
creating an antibody display library (see e.g. pg 16, claims 10-11 therein), wherein the antibody display library is a plurality of “recombinant nucleic acid sequences comprising a first nucleic acid sequence encoding a heavy chain variable region sequence or fragment thereof operatively linked to a first identification region sequence and a second nucleic acid sequence encoding a light chain variable region sequence or fragment thereof operatively linked to a second identification region sequence” (underlining added; see e.g. pg 16, claims 1 and 8 therein) within cells, mammalian cells, bacteria, or yeast cells (see e.g. pg 16, claim 7 therein, which corresponds to Claims 90-91 because the term “mammalian” expressly includes human as defined on pgs 4-5, ¶0052), and “identification region” is a barcode sequence (see e.g. pg 4, ¶0045), all of which correspond to part (a)(i)-(vi) of instant Claim 1 because the antibody display library may be a plurality of recombinant nucleic acid sequences expressing a single-chain variable fragment, or ScFv, (see e.g. pg 16, claim 5 therein), which is a modular polypeptide with variable regions from the heavy and light chains of immunoglobulin (Ig), including membrane bound Ig (the B-cell receptor (BCR) as explained by DeFalco et al. on pg 11, ¶0109), which corresponds to the “receptor” of Claim 86 and to at least the “antigen binding domain” in Claim 87. 
DeFalco et al. teach binding the antibody display library (i.e. plurality of cells containing and expressing different barcoded ScFv) to an antigen followed by determining binding data and by sequencing based on the binding step (see e.g. pg 16, claims 10, 16, and 17 therein), which corresponds to parts (b) and (c) in instant Claim 1 because the antigen corresponds to “a stimulus” in part (b) and the binding corresponds to “a phenotype in response [to] the stimulus” in part (c).   
DeFalco et al. further teach antigen binding domains in ¶¶0097, 0099, 0100, and 0138; and further teach aspects of their sequencing in ¶¶0013, 0019, 0048, and 0136.  
Additionally regarding part (a) in Claim 1, DeFalco et al. teach that their disclosed nucleic acid “regions can be coupled”, “regions can be operatively coupled”, and “regions can be physically coupled” (see pg 3, ¶0042), which further supports the expression of ScFv embodiments as described above.  
DeFalco et al. also teach that the first and second identification region sequences “are distinct” or “are identical” (see pg 1, ¶0007 and pg 4, ¶0049); that identification regions “can be physically coupled” (see pg 3, ¶0041); and that identification region "refers to a nucleotide sequence label ( e.g., a unique barcode sequence) that can be coupled to at least one nucleotide sequence for, e.g., later identification of the at least one nucleotide sequence” (see pg 4, ¶0045).  They further teach that an identification region can be “coupled to a variable immunoglobulin region” (see pg 4, ¶0049); and teach embodiments where “a 5’ adaptor region sequence and/or a sample identification region are added to all cDNAs from a single sample” (see pg 5, ¶0053, 1st sentence).  DeFalco et al. further teach that “a sample-identification region acts as a digital barcode on all 1st strand cDNA reverse transcribed from a single sample” (emphasis added) where “attached 3' to the sample-identification region can be an adapter region” (see pg 5, ¶0059), and that “a sequence attached to the 5' end of a sample-identification region is a universal primer sequence that can be used during PCR amplification to avoid the need for the subsequent addition of a 5' universal primer sequence” (Ibid).  
These teachings regarding the identification region would be understood by an artisan having ordinary skill as indicating a first strand cDNA molecule with the following arrangement:
3’--|RT’ed sequence|--|OPT adapt. region|--|samp. ID region|--|OPT univ. primer|--5’
where “RT’ed” refers to ‘Reverse Transcribed’; “OPT” refers to ‘optional’, “adapt” refers to ‘adapter’, “samp” refers to ‘sample’, “ID” refers to ‘identification’, and “univ” refers to ‘universal’.  This location of the barcode containing ID region to the 3’ end of the RT’ed sequence corresponds to Claim 93.  
DeFalco et al. also teach an example of antibody display using M13 bacteriophage where “[a]ntibody fragments, encoded by cDNA inserted into the phage genome, are displayed at the surface of the phage particle as fusions with the carboxy-terminus of the minor coat protein pIII” (see pg 14, ¶0138).  They further teach cloning strategies to introduce the antibody repertoire into the phagemid vector system, including an scFv phage library where “a cDNA encoding a fusion of light chain variable region, linker (typically (Gly4 Ser)n), heavy chain variable region, and gIII c-terminus can be constructed” by bringing together heavy and light chains using “assembly PCR” (with reference to Benhar et al.) followed by ligating them into an appropriate vector (see pg 14, ¶0140).  The combination of sequences encoding heavy and light chain variable regions and the gIII carboxy-terminus region is “a first domain”, “a second domain”, and “a third domain” of part (a)(iii) in Claim 85.    
They additionally teach that “[i]n some aspects, the [identification region] barcodes themselves do not become part of the display library” (Ibid), which indicates that the barcodes may or may not be expressed as part of the displayed scFv library.  
Regarding the phagemid vector system, Benhar et al. teach phage display of single-chain antibody constructs and a scheme of a phagemid vector (on pg 10.19B.2 in Fig. 10.19B.1) as follows:

    PNG
    media_image1.png
    408
    500
    media_image1.png
    Greyscale
.
As depicted above, a combination of a heavy chain variable region and a light chain variable region is placed under the control of a promoter (plac), which corresponds to part (a)(i) of instant Claim 85.  
Benhar et al. also teach a five step flowchart with Step 2 depicting “first strand cDNA synthesis” and Step 3 depicting assembly PCR (see pg 10.19B.4, Figure 10.19B.2) as follows:

    PNG
    media_image2.png
    513
    499
    media_image2.png
    Greyscale
.
Benhar et al. teach additional details regarding reverse transcription reactions on page 10.19B.6 (see “Day 1” step 2).  
The “first strand cDNA synthesis” in Benhar et al.’s Step 2 (above) corresponds to the reverse transcribed first strand cDNA of DeFalco et al. as described above, where their description of “a sample-identification region acts as a digital barcode on all 1st strand cDNA reverse transcribed from a single sample” is consistent with the “1st PCR amplification” in Step 2 using a ‘reverse primer’ (arrows pointing to the left) including, at its 5’ end, a sample identification region (because extension of that ‘reverse primer’ corresponds to the “1st strand cDNA reverse transcribed” of DeFalco et al.).  
In their Step 3, Benhar et al. teach use of a “2nd PCR amplification” with introduction of “overlap extension” sequences by the ‘reverse primer’ (e.g. “Second PCR VH3’ end long primers” in Table 10.19B.1 on pg 10.19B.3) used with the heavy chain cDNA and by the ‘forward primer’ (e.g. “Second PCR Vk5’ end long primers” in Table 10.19B.1 on pg 10.19B.3) used with the light chain cDNA (see “Recover and re-amplify primary PCR products” on pgs 10.19B.7-10.19B.8 for additional details; see also ).  This is followed by hybridization between sequences of the two “long primers” in Table 10.19B.1 for “assembly (overlap extension) and PCR amplification of scFvs” (at the bottom of the above portion of Figure 10.19B.2).  Benhar et al. also describe the assembly as “Combinatorially assemble scFv constructs” into antibody variable cassettes by overlap-extension PCR (see pg 10.19B.8 at end of “Day 2”).  
The combinatorial assembly corresponds to the teachings of DeFalco et al., including the assembly of a heavy chain variable cDNA from a first sample with a light chain variable cDNA from a second (different) sample where each sample has a different barcode (sample identification region).  So to maintain the barcoding, it would have been obvious to the artisan of ordinary skill to perform the assembly by overlap-extension PCR (as depicted in Step 3 above) with a ‘reverse primer’ (arrows pointing to the left) that includes, at its 5’ end, a sample identification region for both the heavy chain variable region and the light chain variable region (for embodiments where the identification regions are coupled because of the reduced complexity compared to keeping a barcode region in the “overlap” between the two variable regions).  This further corresponds to Claim 93.  
And regarding their library of polynucleotide members for antigen display, DeFalco et al. teach “at least 2, at least 3, at least 10, at least 30, at least 100, at least 300, at least 1000, at least 3000, at least 10,000, at least 30,000, at least 100,000, at least 300,000, at least 1,000,000, at least 3,000,000, at least 10,000,000, at least 30,000,000, or more members” (see pg 7, ¶0072), which corresponds to Claim 95.
Neither DeFalco et al. nor Benhar et al. teach a third domain that varies in the antibody display system as recited in part (a)(iv) of Claim 85.  They also do not teach a third barcode as recited in parts (a)(v)-(vi) of Claim 85, nor transmembrane and intracellular signaling domains as recited in Claim 87, nor a chimeric antigen receptor (CAR) in Claims 88-89, nor human T cells in Claim 92, nor the limitations of Claim 94.  
Regarding a third domain in Claim 85 and the limitations of Claims 87-89 and 92, Dotti et al. teach that “ScFvs are the most commonly used ectodomains for CARs, and the affinity of the scFv predicts CAR function” (see e.g. pg 2, last paragraph, and pg 29, Fig. 1).  They further teach the development of “chimeric antigen receptors (CARs) for expression on T cells more than 25 years ago” (see e.g. Abstract) and that “Chimeric immune receptors were first developed in the mid-1980s and initially consisted of the variable (antigen binding) regions of a monoclonal antibody and the constant regions of the T-cell receptor (TCR) α and β chains” (see e.g. pg 2, third full paragraph).  Dotti et al. additionally teach retroviral and lentiviral vectors for “robust and stable expression of CARs in T cells” (see pg 14, last ¶), which are analogous to the phagemid vectors of DeFalco et al. 
Dotti et al. also depict three generations of CARs in their Figure 1, part B, which is reproduced and annotated as follows:

    PNG
    media_image3.png
    261
    478
    media_image3.png
    Greyscale

where each CAR is a modular polypeptide starting (from the top of each CAR depicted above) with a heavy variable region, a light chain region, a TCR constant region, a transmembrane domain, and one to three intracellular signaling domains.  Each combination of a heavy and a light variable region is an scFv and “an antigen binding domain” of Claim 87.  Each combination is also of a first domain and a second domain in Claim 85 as explained above, while the remaining (non-scFv) region (of a TCR constant region, which may be of the α or β chain, a transmembrane domain, and at least one intracellular signaling domain) of each CAR is a third domain of Claim 85.  The transmembrane domain of a CAR is analogous to the gIII c-terminus of DeFalco et al. because both function to present a scFv on a cell’s surface.  Similarly, the sequence encoding the  transmembrane domain of a CAR is analogous to the sequence encoding the gIII c-terminus (of DeFalco et al.), and by extension, the sequence encoding the non-scFv region of a CAR is analogous to the sequence encoding the gIII c-terminus (of DeFalco et al.).  
Based on the foregoing, it would have been obvious to one having ordinary skill in the art to modify the antibody display system and method DeFalco et al. and Benhar et al. to be a combinatorial CAR display system and method by substituting the gIII c-terminus region with the non-scFv region of Dotti et al. in an expression construct for display of a library of CAR molecules in human T cells with the reasonable expectation of successfully expanding the system and method without surprising or unexpected results.  
Additionally, the desirability of extending the system and method to include the combinatorial use of more than one TCR constant region (e.g. of an α or β chain) and/or more than one signaling domain (both as taught by Dotti et al.) in a non-scFv region would have been evident.  And it would have been obvious to achieve this extension by expanding the assembly PCR of DeFalco et al. and Benhar et al. to include two rounds:  a first round of assembling a light chain variable region (with its barcode as explained above) to a non-scFv region to produce a first linked construct (which is analogous to the heavy chain linked to light chain construct of DeFalco et al. and Benhar et al.), followed by a second round of assembling a heavy chain variable region to the first linked construct to produce a final construct encoding a CAR for insertion into an expression construct analogous to the phagemid vector of DeFalco et al. and Benhar et al. (absent the M13 gene 3 sequence).  Moreover, and for identifying the non-scFv region (and/or the constant region and/or signaling region(s) therein), it would have been evident to include an additional identification region (barcode) located 3’ of the non-scFv region encoding sequences based on the location of identification regions of the heavy and light chain variable regions taught by DeFalco et al.  
Further to the above, and regarding a third barcode in Claim 85 and the limitations of Claim 94, Weisinger et al. teach construction and screening of a nucleic acid programmed small molecule library comprising members that are each a test agent linked to a nucleic acid tag that encodes the test agent (see e.g. abstract and pg 1, ¶0005).  More specifically, they teach that a member comprises “a) a test agent that is composed of a string of monomers that are covalently attached and b) a nucleic acid tag that encodes and has directed the synthesis of the test agent” (see pg 4, ¶0047 and Fig. 1).  They further teach that “the term ‘test agent' is a polymer of monomers, where the monomers of a test agent may [be] amino acid residues, [or] non-amino acid residues” (see pg 4, ¶0048).  A person having ordinary skill in the art would readily recognize that “a polymer of monomers, where the monomers [may be] amino acid residues” includes a peptide or polypeptide as a monomer, while a “a polymer of monomers, where the monomers [may be] non-amino acid residues” includes a polynucleotide that codes for a polypeptide.  A “test agent” that is a polynucleotide coding for a polypeptide is distinct from Weisinger et al.’s “nucleic acid tag”.
Further to the above, and corresponding to the assembly PCR of DeFalco et al. and Benhar et al., Weisinger et al. as extracted from the above:

    PNG
    media_image4.png
    87
    410
    media_image4.png
    Greyscale

also teach their claim 1 (pg 15), directed to a method comprising
a) 	combining a nucleic acid-programmed library with:
(i) an enzyme [Benhar et al.’s DNA polymerase]; and
(ii) a substrate for the enzyme [Benhar et al.’s forward primer and heavy chain 
coding sequence (left portion of above extract)];
wherein each library member comprises a test agent that is linked to a nucleic acid tag 
[Benhar et al.’s light chain coding sequence and reverse primer (right portion of 
above extract)] that encodes the test agent and where the enzyme covalently 
transfers a chemoselective functional group from said substrate to one or more 
library members;
b) 	isolating the library members onto which said chemoselective functional group 
has been covalently transferred [Benhar et al.’s gel purification of assembly PCR 
amplification products; see step 4 of their Fig. 10.19B.2]; and
c) 	amplifying the nucleic acid tags of the library members isolated in step b) to 
produce an amplification product [sequencing of DeFalco et al.],
wherein the method optionally comprises: 
d) 	optionally sequencing members of c); and
e) 	optionally iterating steps a-d.
The last step e) of “iterating steps a-d” corresponds to an expanded PCR assembly as explained above.  
Weisinger et al. also teach their Figure 1, which depicts a library member produced by the above method and is reproduced as follows:

    PNG
    media_image5.png
    290
    770
    media_image5.png
    Greyscale
.
As depicted, an original monomer A with the attached nucleic acid tag is “a test agent that is linked to an nucleic acid tag” in the above method, and the iterations transferred monomer B to A, then transferred monomer C to B-A, and then transferred monomer D to C-B-A.  
This is consistent with Weisinger et al.’s teaching that “[t]he order of the monomers in the test agent does not need to be the same as the order of the sequences that encode the monomers in the nucleic acid” (see pg 4, ¶0047), which is relevant to the arrangement of barcodes in instant Claim 94.  As shown above, the order of (amino acid or peptide or polypeptide or polynucleotide) monomers is D then C then B then A, while the order of the encoding sequences is reversed, going from “Va” to “Vd” (emphasis added).  This is consistent with Weisinger et al.’s teachings of four chemistry-coding regions (VA-VD) in their Figure 3 (see also pg 2, ¶0024, and pgs 9-10, ¶¶0094) for directing addition of amino acid monomers in the carboxy- to amino- terminus direction.  
Additionally, it would be evident to a person having ordinary skill in the art that viewing the left portion of Figure 1 above as representing a polynucleotide coding for a fusion or chimeric protein (e.g. a CAR as taught by Dotti et al.), the order of the peptides or polypeptides (i.e. monomers) in the protein is from the N-terminus to the C-terminus of a polypeptide, and by extension, the order is in the 5’ to 3’ direction of a polynucleotide encoding the protein, which is analogous to the arrangement of the scFv containing chimeric CAR polypeptides, and their coding sequences, as described above.  Moreover, the order of transfers taught by Weisinger et al.’s claim 1 and Figure 1 is analogous to the expanded assembly PCR as explained above.  
In light of the foregoing, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the system and method of DeFalco et al. and Benhar et al. (as described above) to (A) be a combinatorial CAR display system (as taught by Dotti et al. and explained above), (B) include combinatorial use of more than one TCR constant region and/or more than one signaling domain (both as taught by Dotti et al.) by expanding the assembly PCR of DeFalco et al. and Benhar et al. to include two rounds, and with inclusion of an additional (third) identification region (as explained above for identifying the non-scFv region) in an arrangement as taught by Weisinger et al., with the reasonable expectation of successfully expanding the methods to include the screening of CAR-T cells (with extended combinations of constant and/or signaling regions with corresponding identification regions), without surprising or unexpected results.  The expanded assembly PCR would include a non-scFv region with three identification (ID) regions located 3’ thereof in the order of a third ID region corresponding to the non-scFv, a second ID region corresponding to the light chain variable region, and a third ID region corresponding to the heavy chain variable region, like the nucleic acid tag of Weisinger et al.  
Additional motivation for the modification is provided by the ongoing desire to identify better CAR-T cells for clinical use.  
And additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element for another to obtain predictable results.  
Response to Applicant Arguments
Applicant's arguments in the 3/2 Reply (on pgs 8-10) have been fully considered with the totality of the record and to the extent they are relevant to the above rejections.  The arguments are not persuasive. 
Applicant first argues the following (on pgs 8-9, bridging ¶):

    PNG
    media_image6.png
    78
    503
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    81
    500
    media_image7.png
    Greyscale


This argument is not persuasive because the teachings of Weisinger et al. are not as limited as Applicant asserts.  Instead, and as provided in the above statement of rejection, Weisinger et al. expressly teach “a test agent that is composed of a string of monomers that are covalently attached” (see pg 4, ¶0047).  They further expressly teach that “the term ‘test agent' is a polymer of monomers, where the monomers of a test agent may [be] amino acid residues, [or] non-amino acid residues” (emphasis added; see pg 4, ¶0048).  Therefore, and contrary to Applicant’s argument, Weisinger et al. is not limited to a peptide-oligonucleotide conjugate.  Instead, the teachings include a ‘string of non-amino acid residues’ conjugated to an oligonucleotide.  
And as further explained in the statement of rejection above, a “a polymer of monomers, where the monomers [may be] non-amino acid residues” would be readily recognized as a polynucleotide that codes for a polypeptide because a polynucleotide is “a polymer of monomers, where the monomers [are nucleotide,] non-amino acid residues”.  
Thus the indication that “Applicant fails to see how one of ordinary skill in the art would even see a link between” Weisinger et al. and DeFalco et al. (see pg 9, 1st full ¶) is not persuasive.  Additionally, the correspondence between Weisinger et al.’s claim 1 and the assembly PCR of DeFalco et al. and Benhar et al. (as explained above) provides further evidence of the relatedness between all three teachings.  
Applicant further argues that the claims were amended to include a third domain and a third barcode, as well as a specified order of domains and barcodes in new Claim 94, where “DeFalco at best describes a library that has combinations of two domains” (see pg 9, 2nd and 3rd full ¶s).  This argument is not persuasive because Applicant appears to have overlooked (1) the gIII c-terminal domain of DeFalco et al., which is a third domain; and (2) the order of the heavy and light chain variable regions followed by the gIII c-terminal domain as corresponding to the sequence in Claim 94.  As for a third barcode in Claim 85 and the order of barcodes in Claim 94, they do not impart patentability in light of the combination of references as explained in the rejection above.  
Applicant additionally argues the following (on pg 9, last ¶):

    PNG
    media_image8.png
    120
    504
    media_image8.png
    Greyscale

This argument is not persuasive for the reasons explained in the rejection above, especially those based on the teachings of Benhar et al.  Additionally, the argument appears to be based on the method depicted in Figure 5 of the instant application, reproduced as the following:

    PNG
    media_image9.png
    427
    713
    media_image9.png
    Greyscale
,
and an assumption that no other method can assemble a coding sequence for a modular polypeptide as claimed.  
Should this be the case, the assumption is misplaced, as evidenced (1) by the method of DeFalco et al. and Benhar et al., which uses “assembly PCR” and a single ligation step to assemble a modular polypeptide comprising three domains without sequential insertions like Figure 5 above, and (2) by an expanded assembly PCR (and single ligation step) as explained in the rejection above, where the ‘reverse primer(s)’ used to amplify a non-scFv region can start with a third ID region (at the 5’ end of the primer) corresponding to the non-scFv region, as well as a second ID region (5’ of the third ID region) corresponding to the light chain variable region, and a first ID region (5’ end of the second ID region) corresponding to the heavy chain variable region.  
It is further noted that the rejection is based on a method of producing expression constructs that is distinct from that of Figure 5, which is an indication that no hindsight reconstruction was used in the rejection to arrive at the constructs.  
In light of the foregoing, the arguments are not persuasive with respect to the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635